EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-193545) on Form S-8 of First National Community Bancorp, Inc. and Subsidiaries of our report dated March 24, 2014, relating to our audit of the consolidated financial statements, which appears in this Annual Report on Form 10-K of First National Community Bancorp, Inc. and Subsidiaries for the year ended December 31, 2015. /s/ RSM US LLP New Haven, Connecticut March 10, 2016
